Citation Nr: 0841218	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1967. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for diabetes mellitus, Type II, rated 20  percent 
effective January 9, 2006. 

The June 2007 rating decision also awarded service connection 
(and separate compensable ratings/special monthly 
compensation) for various complications of diabetes 
(including coronary artery disease, peripheral neuropathy of 
the upper and lower extremities, and erectile dysfunction).  
The veteran has not expressed disagreement with those 
ratings, and the propriety of those ratings is not before the 
Board.


FINDINGS OF FACT

Throughout the appeal period the veteran's diabetes mellitus 
is reasonably shown to have required some regulation of 
activity, treatment with insulin, and restricted diet; 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider are not shown. 


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 
(Code) 7913 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A July 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and readjudicated the matter after further evidence 
was received (notably, a photocopy of the additional 
evidence, a private physician's statement, was resubmitted 
directly to the Board in November 2007; as this is a 
duplicate of evidence previously of record, it does not 
require return to the RO for initial consideration). 
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process. He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent treatment records have been secured. 
The RO arranged for a VA examination in March 2007. He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met. 

B.	Factual Background

Private medical records associated with the claims file 
include a December 2006 physician's note to the effect that 
the veteran has had diabetes diagnosed since 1994, and was 
receiving insulin treatment for such disease.  

On March 2007 VA examination for diabetes mellitus , it was 
noted that the veteran's diabetes has been maintained with 
oral hypoglycemic agents until approximately one year prior 
when he was switched to insulin, in addition to oral 
hypoglycemic agents. He was advised to adhere to a 
recommended ADA diet. The doctor noted that he had gained 
approximately 70 pounds since the diagnosis of diabetes. He 
saw a physician for diabetes care every three to four months. 
He indicated that his diabetes were restricted, as he was no 
longer able to drive a truck due to his constant insulin 
injections. He worked as a line supervisor for the Jersey 
Central Power and Light. 

March 2007 VA treatment records note the veteran was advised 
that at a minimum he should be exercising three times a week 
for at least 20 minutes.

A June 2007 letter from the veteran's private physician 
advises that the veteran took insulin 4 times/day, was to 
follow a diet regimen, and due to fluctuating blood sugars, 
was  "is unable to do activities on a regular basis."

VA treatment records show that the veteran was to be seen for 
his diabetes every 1 or 2 months..


C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the diabetes requires insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet. The next higher rating, 40 percent, is warranted when 
insulin, a restricted diet, and (emphasis added) regulation 
of activities are required.  A 60 percent rating is warranted 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. 38 C.F.R. § 4.119, Code 7913.

The Court has clarified that the term "regulation of 
activities" means that a claimant must have a medical need 
to avoid not only strenuous occupational activity, but also 
strenuous recreational activity.  Camacho v. Nicholson, 21 
Vet. App. 360, 363 (2007). Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Id. at 364. 

Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under 7913.  38 C.F.R. § 4.119, Note 1. As was noted 
previously, the veteran has various secondary complications 
due to his diabetes mellitus that are service connected and 
assigned separate compensable ratings/special monthly 
compensation, to include coronary artery disease, peripheral 
neuropathy of both lower and upper extremities, and erectile 
dysfunction. The record does not show he has any other 
compensable complications. 

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7. After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R.  §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings for the veteran's diabetes 
mellitus.  On review of the record, the Board finds that the 
veteran's diabetes has not varied substantially in severity 
during the appeal period, and that staged ratings are not 
indicated.   

It is well-established in the record (and not in dispute) 
that the veteran's diabetes  requires insulin, and that he is 
to adhere to a restricted diet.  What is also necessary to 
establish entitlement to the next higher (40 percent) rating 
is that the diabetes also requires regulation of activities.  
In that regard, the Board notes that while the veteran's 
treatment records reflect he maintains some level of activity 
(he apparently works full time and engages in some lawn work, 
ironing, and walking), the records also show some curtailment 
of activities (as he has had to stop driving a truck).  
Significantly, his treating physician reports that the 
veteran is unable to "do activities on a regular basis".  
Presumably, the treating physician is in the best position to 
be aware of the degree of activity regulation the veteran 
requires.  The Board is satisfied that the competent evidence 
of record supports a finding that the veteran's diabetes 
requires some regulation of activities in addition to 
adherence to diet and treatment with insulin.  Accordingly, 
the schedular requirements for a 40 percent rating are met.

The Board has also considered the veteran's potential 
entitlement to a rating in excess of 40 percent.  What 
distinguishes the criteria for the next higher (60 percent) 
rating from those for a 40 percent rating is the additional 
requirement of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a care provider.  As the diabetes is 
not shown to have required hospitalization during the appeal 
period, and the record shows the veteran has suggested 
follow-up of diabetes every one or two months, the additional 
requirement is not met.  A 60 percent rating is not 
warranted. 
Finally, as the record shows the veteran maintains full time 
employment and has not required hospitalization for diabetes, 
the matter of referral for extraschedular consideration is 
not raised by the record (nor specifically 
alleged/requested).  


ORDER

A 40 percent rating is granted for the veteran's diabetes 
mellitus, subject to the regulations governing payment of 
monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


